           Case 3:20-cr-00258-MO       Document 20       Filed 03/17/21     Page 1 of 2




Lisa J. Ludwig, OSB #953387
Attorney at Law
333 SW Taylor St. Suite 300
Portland, Oregon 97204
Tel: (503) 223-5570 / Fax: (503) 217-5510
Lisa@L2R2Law.com

CJA Panel Attorney for Defendant


                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                       )
                                                )   No. 3:20-cr-00258-MO
       Plaintiff,                               )
                                                )
       vs.                                      )   DECLARATION IN SUPPORT OF
                                                )   MOTION TO CONTINUE TRIAL
CAMERON KNUTSON,                                )   DATE AND WAIVER OF SPEEDY
                                                )   TRIAL
       Defendant.                               )
                                                )


I, Lisa J. Ludwig, declare the following to be true to the best of my knowledge:

       1. On September 18, 2020, I was appointed pursuant to the provisions of the Criminal

Justice Act, 18 U.S.C. § 3006A, as substitute counsel, relieving Assistant Federal Public

Defender Francesca Freccero for Cameron Knutson, in this prosecution;

       2. I make this Declaration in support of the attached Unopposed Motion to Continue

Trial Date and Waiver of Speedy Trial;

       3. Mr. Knutson is charged with one count of Failing to Obey a Lawful Order, in

violation of Title 40 United States Code, Section 1315 and 41 Code of Federal Regulations,

Section 102-74.385, a class C misdemeanor;

       4. Mr. Knutson is currently out custody pending a resolution of this matter;



Page 1 –       DECLARATION IN SUPPORT OF MOTION TO CONTINUE TRIAL DATE
           Case 3:20-cr-00258-MO        Document 20        Filed 03/17/21      Page 2 of 2




       5. A continuance of the current trial date for approximately 60 days is necessary to

provide the defense with adequate time to complete discovery review; to conduct independent

investigation, including witness interviews and document retrieval; to prepare for trial; and

otherwise complete preparations for Mr. Knutson’s defense;

       6. This is the third motion to reset the trial date filed in this case on behalf of current

counsel;

       7. Mr. Knutson consents to the proposed continuance and agrees that the period of time

between the current and next scheduled trial date will be excluded from any Speedy Trial Act

calculations;

       8. I declare that the above statements are true to the best of my knowledge and belief,

and that I understand they are made for use as evidence in court and are subject to penalty for

perjury, in accordance with ORCP 1E.



       RESPECTFULLY SUBMITTED this 17th day of March 2021.

                                              /s/ Lisa J. Ludwig
                                              Lisa J. Ludwig, OSB #953387




Page 2 –        DECLARATION IN SUPPORT OF MOTION TO CONTINUE TRIAL DATE
